UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JULY 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-150548 AFFINITY MEDIAWORKS CORP. (Exact name of registrant as specified in its charter) Nevada 75-3265854 (State or other jurisdiction (I.R.S. Employer Identification No.) of icorporation or organization) 96 Norwood Avenue Suite 214 Moncton, NB Canada E1C 6L9 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code 1(800) 653-5374 5460 Lake Road Tully, New York 13159 (315) 727-5788 (Former Name or Former Address, if changed since last report) Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act Yes () No (X) Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ()No (X) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X ) No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X ) No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X ) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “ large accelerated filer ” , “ accelerated filer ” and “ smaller reporting company ” in Rule 12b-2 of the Exchange Act. 1 (Check one) Large accelerated filer ( )Accelerated filer( ) Non-accelerated filer( )Smaller reporting company(X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes (X ) No ( ) APPLICABLE ONLY TO CORPORATE ISSUERS As of the period ended in this report, July 31, 2013, the registrant had 134,735,969 shares of common stock outstanding. As of the date of filing, September 3, 2013, the registrant had 146,735,969 shares of common stock outstanding. Explanatory Note Affinity Mediaworks Corp. (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to the Company’s quarterly report on Form 10-Q for the period ended July 31, 2013 (the “Form 10-Q”), filed with the Securities and Exchange Commission on September 3, 2013 (the “Original Filing Date”), solely to correct an EDGARfiling error notation that does not appearon any of the fileddocuments which stated that the Form 10-Q was for the period ended June 30, 2013 instead of the correct July 31, 2013. Nochanges of any kind have been made to the Form 10-Q. This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way disclosures made in the Form 10-Q. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AFFINITY MEDIAWORKS CORP. Date: September 5 , 2013 By: /s/ Timo Strattner Timo Strattner Chief Executive Officer, Chief Financial Officer, President and Director (Principal Executive Officer) (Principal Financial Officer) Date: September 5 , 2013 By: /s/ Charles Van Houten Charles Van Houten Chief Operating Officer and Director 21
